            Case 3:19-mc-00049-AWT Document 6 Filed 04/22/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                  ELECTRONIC FILING ORDER IN CIVIL CASES

       The parties shall file all documents in this case electronically. Counsel must

comply with the following requirements:

       1. Counsel must comply with all applicable Federal Rules of Civil Procedure,

the District's Local Rules, the requirements set forth in the District's CM/ECF

Policies and Procedures Manual, and any other rules and administrative procedures

which implement the District's CM/ECF system.

       2. Documents filed electronically must be filed in OCR text searchable PDF

format.

       3. Unless otherwise ordered, on the business day next following the day on

which a document is filed electronically, counsel must provide chambers with one

paper copy of the following e-filed documents:

       All documents (including briefs and exhibits) relating to the following:

       a.       Applications for temporary restraining orders, preliminary
                injunctions or prejudgment remedies;
       b.       Dispositive motions (motions to dismiss, for judgment on the pleadings,
                or for summary judgment);
       c.       Requested jury instructions;
       d.       Joint Trial Memorandum;
       e.       Trial briefs, including proposed findings of fact and conclusions of law; and
       f.       Any other motion, request or application which, taken together with all
                related filings (e.g., memorandum in support and affidavits), are in
                excess of 15 pages.

     It is So Ordered.

                                             /s/ Alvin W. Thompson
                                             United States District Court Judge
